FELDMAN, Justice.
Petitioner seeks review of an award denying workmen’s compensation benefits. The Industrial Commission concluded the injury was not compensable and the court of appeals affirmed that award. The finding and award was based upon a determination of claimant’s credibility, or lack thereof, by the administrative law judge.
After the court of appeals affirmed by memorandum opinion (Clemens v. Industrial Commission, No. 1CA-IC 2818, filed December 29, 1983), petitioner moved for reconsideration and, when this was denied, petitioned this court for review.
The Petition for Review was filed under Rule 47(b) of the Rules of the Supreme Court, which, for civil appeals, was abrogated several years ago. The Petition for Review completely fails to comply with our present rules. See Rule 23, A.R.C.A.P., 17A A.R.S. We granted review under the *487circumstances described and for the purposes explained in Evans v. Arthur, 139 Ariz. 362, 678 P.2d 943 (1984).
For those reasons we affirm the award, approve the opinion of the court of appeals and order counsel for petitioner personally to pay the fees incurred by respondent for services of counsel in this court. Counsel for respondent shall apply for allowance of such fees and shall advise if they are not paid in accordance herewith.
HOLOHAN, C.J., GORDON, V.C.J., and HAYS and CAMERON, JJ., concur.